 1                                                                    Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MELISSA GODSEY,
                                                          Case No. 2:19-cv-01498
10      Plaintiff,
                                                          ORDER GRANTING JOINT
11           v.                                           MOTION TO DISMISS

12   KATHLEEN HAWK SAWYER, in her official
     capacity as Director of the Federal Bureau of
13   Prisons, NICOLE C. ENGLISH, in her official
     capacity as Assistant Director of the Health
14   Services Division of the Federal Bureau of
     Prisons,
15
        Defendants.
16

17
              THIS MATTER having come before this Court by way of joint motion by Plaintiff
18
     and Defendants, and the Court being fully advised,
19
              IT IS HEREBY FOUND, ORDERED, ADJUDGED AND DECREED THAT:
20
              1.      Neither this Order nor any aspect of the Settlement Agreement is to be
21
     construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the
22
     part of the Defendants. Defendants specifically deny any liability.
23
              2.      This Court hereby dismisses this action without prejudice. The dismissal of the
24
     claims against Defendant is without prejudice to the rights of the Parties to enforce the terms
25
     of the Settlement Agreement and the rights of Plaintiff’s Counsel to seek the payment of fees
26

                                                                                      K&L GATES LLP
      ORDER RE JOINT MOTION - 1                                                 925 FOURTH AVENUE, SUITE 2900
                                                                                    SEATTLE, WA 98104-1158
      Case No. 2:19-cv-01498                                                       TELEPHONE: +1 206 623 7580
                                                                                   FACSIMILE: +1 206 623 7022
     502311491 v1
 1   and costs. Without affecting the finality of this Order, or the judgment to be entered pursuant

 2   hereto, in any way, the Court retains jurisdiction over the claims against the Defendants for

 3   purposes of resolving any disputes that may arise under the Settlement Agreement.

 4

 5            DATED this 3 day of December, 2019.
 6

 7

 8
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 9

10
      Presented By
11
     By s/Bart Freedman
12   Bart Freedman, WSBA #14187
     Todd Nunn, WSBA #23267
13   Christina A. Elles, WSBA #51594
     925 4th Avenue #2900
14   Seattle, WA 98104
     Telephone: (206) 623-7580
15   Email: bart.freedman@klgates.com
             todd.nunn@klgates.com
16           christina.elles@klgates.com

17
      By: s/Lisa Nowlin
18
      Lisa Nowlin, WSBA No. 51512
19    AMERICAN CIVIL LIBERTIES UNION OF
      WASHINGTON FOUNDATION
20    901 5th Ave, Suite 630
      Seattle, WA 98164
21    (206)-624-2184
      lnowlin@aclu-wa.org
22

23    Attorneys for Plaintiff

24

25

26

                                                                                     K&L GATES LLP
      ORDER RE JOINT MOTION - 2                                                925 FOURTH AVENUE, SUITE 2900
                                                                                   SEATTLE, WA 98104-1158
      Case No. 2:19-cv-01498                                                      TELEPHONE: +1 206 623 7580
                                                                                  FACSIMILE: +1 206 623 7022
     502311491 v1
